Judgment, Supreme Court, New York County (Laura Vistacion-Lewis, J.), entered August 17, 2006, which awarded plaintiff the principal sum of $50,000 in interim counsel fees, unanimously affirmed, with costs.
The determination of an application for interim attorney fees in a divorce action is committed to the sound discretion of the trial court (Matter of Aronesty v Aronesty, 202 AD2d 240 [1994]). The court providently exercised its discretion in rendering this award, which appropriately redresses the parties’ economic disparity, and which is subject to reexamination at trial (see Jorgensen v Jorgensen, 86 AD2d 861 [1982]). We have considered the remainder of defendant’s argument and find it unavailing. Concur—Marlow, J.P., Nardelli, Williams and McGuire, JJ.